Citation Nr: 1641766	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for peripheral vascular disease (PVD), claimed as a left leg condition, and, if so, whether service connection for a sleep/breathing disorder is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1944 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his July 2012 substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a Board video-conference hearing before a Veterans Law Judge.  A hearing was scheduled for August 2016; however, the Veteran did not appear.  He has not subsequently asked that the hearing be rescheduled.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of entitlement to service connection for PVD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in September 2009, the RO denied the Veteran's claim of entitlement to service connection for PVD, claimed as a left leg condition.

2.  Evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PVD, claimed as a left leg condition.

CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for PVD, claimed as a left leg condition, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PVD, claimed as a left leg condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PVD, claimed as a left leg condition, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran was previously denied service connection for PVD, claimed as a left leg condition.  He is now seeking to reopen that prior claim.  In this regard, the Board finds that the current claim is not a new claim because, in his original claim, the Veteran described, and VA construed, the claim as encompassing any left leg condition, which was shown by his VA medical records to be PVD.  In his current October 2010 petition to reopen, he requested to "reopen my service connected disabilities claim for vascular disease to my left leg."  Because the current claim is the same as his original claim, his current claim must be considered as a petition to reopen instead of an original claim of service connection for a new or distinct medical condition.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  


A.  Applicable Law - New and Material Evidence

(1) Finality of Prior Decisions

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening a Previously Denied Claim

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

B.  Discussion

(1) Finality of a Prior Decision

The Veteran filed an original claim of service connection for a left lower leg injury in June 2009.  The RO then issued a rating decision in September 2009 denying service connection for PVD, claimed as a left leg condition.  

Notification of this decision was sent to his last known mailing address of record, as he provided in his June 2009 claim.  The RO's notification letter was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Veteran did not then appeal the September 2009 determination.  Of note, he submitted a statement in December 2009, which appears to state, in pertinent part, "Legally Deaf [unreadable text] // in Left Leg. // Thank you for the early reply - dead this [t]ime next year! ... 5 yrs - I've tried."  This statement does not qualify as an NOD for two reasons.  First, he did not identify the September 2009 determination and indicate his desire to appeal it.  Second, although he identified the left leg, this appears to be a typographical error.  For instance, in earlier correspondence, such as in April 2002, he wrote that he was legally deaf in his left ear.  Thus, it appears that he intended to write in his December 2009 statement that he was "Legally Deaf // in Left Ear."  Thus, even upon a liberal reading, the December 2009 statement cannot be construed as an NOD.  

Otherwise, no new and material evidence was received prior to expiration of the appeal period and no additional, relevant service department records have since been received.  In this regard, the Board notes that the Veteran, in May 2015, submitted an Honorable Discharge Certificate.  On its face, this document appears to be a new service document as it was not previously of record.  Closer inspection of this document, however, shows that it exactly replicates the information from his WD AGO Form 53-55, Enlisted Record and Report of Separation Honorable Discharge (currently called a DD Form 214), which was previously of record.  The new form provides no additional information pertaining to his service which was not previously of record.  Therefore, the original claim may not be reconsidered pursuant to § 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

Therefore, the September 2009 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

(2) Evidence Previously Considered 

The pertinent evidence associated with the record at the time of the September 2009 rating decision consisted of the Veteran's March 1946 service separation examination, his WD AGO Form 53-55, Enlisted Record and Report of Separation Honorable Discharge (currently called a DD Form 214), plus VA medical records from August 2004 to June 2009.  

This evidence showed (1) that there were no medical conditions noted at service separation; (2) the Veteran was awarded a Combat Infantryman Badge; (3) PVD was diagnosed in the VA medical records, and his problem list included deep vein thrombosis (DVT); and (4) the Veteran reported at VA in June 2009 that he had a crush injury to his left lower extremity (details not provided).  Also of record was notice from the service department records custodian that the Veteran's service treatment records (STRs) had been lost in a fire while in government custody.  

Based on this record, the RO denied the claim in September 2009 by finding that (1) the service separation examination showed that the musculoskeletal system and cardiovascular system were normal at separation from active duty; (2) the first medical evidence of PVD was in August 2004; and (3) the condition was not caused by or the result of active duty.  

(3) Subsequent Evidence Received

The evidence associated with the record since September 2009 consists of an April 2012 statement from a private orthopedic doctor.  In this statement, the doctor wrote that the Veteran was in World War II and "was on the back of a truck during a mortar attack and fell off the truck when a 60 mm gun plate struck his leg," and "[s]ince that time he has suffered postphlebitic syndrome."  Also of record are further VA medical records, including a December 2004 Dermatology note showing a history of DVT in the right leg since 1997, and a July 2010 VA Primary Care note indicating a history of crush injury to the left leg during the Battle of the Bulge.  Finally, the Veteran wrote a statement in his June 2009 substantive appeal stating that he had "had nothing but problems with my legs since" his World War II service.  

The Board finds that this evidence is "new" because it was not before the adjudicator in September 2009.  The Board also finds that the new evidence is "material" because it relates to whether the current disorder had its onset during, or is otherwise related to, service, which is an unestablished fact.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for PVD.  Hence, the appeal to this extent is allowed.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for PVD, claimed as a left leg condition, is reopened; the appeal is granted to this extent only. 


REMAND

The Board has conducted a preliminary review of the reopened matter, but finds that further evidentiary development is warranted before a final decision may be reached.  

Most specifically, a VA examination is needed.  As he set forth in an April 2002 statement, the Veteran maintains that he injured his left leg (knee) when he fell out of a six-by-six at the Battle of the Bulge in 1944-45.  He also wrote that he had frozen feet at that time. An April 2012 statement from a private doctor provides further details.  Specifically, that the Veteran was on the back of a truck during a mortar attack and fell off the truck when a 60 mm gun plate struck his leg.  This doctor went on to write that "[s]ince that time he has suffered postphlebitic syndrome."  The Veteran likewise wrote in his June 2012 VA Form 9 that "I have had nothing but problems with my legs since that time."  

The Veteran's STRs are unavailable, having been destroyed in a fire while in government custody. His service separation examination, which is currently of record, notes no abnormalities.  Similarly, his discharge certificate states that he had no wounds received in action.  However, his discharge certificate also shows that he was awarded the Combat Infantryman Badge, and that he served in the European Theater between November 1944 and March 1946.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a left leg injury.  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303   (1999).

In light of this evidence, which indicates an injury during service and ongoing symptoms since that time, the Board finds that a VA examination is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include any outstanding VA treatment records, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter providing him the opportunity to submit or authorize VA to obtain any further private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address his claimed left leg disorder, diagnosed as PVD.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant in the lower legs related to PVD.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner should assume as true that (1) the Veteran injured his leg during combat service in Europe during World War II, and that (2) he has had ongoing problems in his legs since that time.  The examiner should discuss why these two facts make it more likely or less likely that there is a nexus to service.  

Accordingly, for all answers, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


